Citation Nr: 0715803	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
prior to October 11, 2001, for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial rating higher than 50 percent 
for PTSD on and after October 11, 2001.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted service connection for PTSD and 
assigned a 10 percent disability evaluation, effective 
October 29, 1992.  The veteran filed a notice of disagreement 
in September 2002.  The RO issued a statement of the case 
(SOC) in January 2003 and received the veteran's substantive 
appeal in March 2003.

During the pendency of the appeal the RO assigned a 50 
percent evaluation for PTSD, effective since October 11, 
2001.  As this is not the maximum schedular evaluation, the 
appeal continues and the issues are denoted as set forth on 
the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

In February 2005 the Board denied the veteran's claim for 
increased ratings for PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In an August 2006 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand.  The 
Board's decision was vacated and the veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded so that the veteran could be provided with adequate 
VCAA notification.  He also could submit additional evidence 
or argument.  The case was remanded by the Board in October 
2006, and has now been returned for further appellate review.

FINDINGS OF FACT

1.  Prior to October 11, 2001, the veteran's PTSD was 
characterized by subjective complaints of frequent 
nightmares, daily intrusive thoughts, flashbacks, and 
irritability.  Objectively, the veteran's symptoms were 
characterized as producing no more than mild social and 
industrial impairment.

2.  Since October 11, 2001, the veteran's PTSD is 
characterized by frequent nightmares, flashbacks, anxiety, 
hypervigilance, and social isolation, but without evidence of 
any memory impairment, delusions, hallucinations, impaired 
insight, neglect of personal appearance or near continuous 
panic.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2001, the criteria for an initial 
disability evaluation for PTSD greater than 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.130, DC 9411 (1996 and 2006).

2.  Since October 11, 2001, the criteria for an evaluation 
greater than 50 percent for PTSD have not been met. 38  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
DC 9411 (1996 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a VCAA letter in October 
2006 which discussed the pertinent evidence, and the laws and 
regulations related to these claims.  This document 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the letter gave 
notice of what evidence he needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letter corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the October 2006 
correspondence.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service VA treatment records, and statements by the 
veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
severity of current psychiatric complaints, most recently in 
January 2007.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Background

The veteran filed a claim for service connection for PTSD in 
October 1992.  On his application, he stated that he had 
daily nightmares concerning his service in Vietnam, 
flashbacks approximately 10 times per month, daily intrusive 
thoughts, and limited social contact with family or friends.  
Submitted hospital records from Mercy Hospital did not show 
complaints or treatment for PTSD.

VA outpatient treatment records in 1991 and 1992 do not show 
treatment for PTSD.

The veteran was afforded a VA examination in January 1993.  
Therein, he complained of sleep problems due to nightmares of 
friends dying in Vietnam.  He stated that he got 5-6 hours of 
sleep per night.  He stated that he had a short temper and 
was irritable around others.  He denied any suicidal or 
homicidal ideation.  His judgment and insight were good.  He 
denied any history of psychiatric treatment.  The examiners 
noted that the veteran's poor test results were not 
consistent with his intellect and showed that the veteran was 
likely exaggerating his symptomatology.

Results of the Figley PTSD interview revealed symptoms of 
recurrent distressing nightmares and intrusive thoughts 
regarding traumatic experiences in Vietnam, avoidance of war 
movies, sleep disturbance, irritability, mild hypervigilance, 
and mild to moderate startle reflex.  The examiner noted that 
the veteran's symptoms did not fulfill the full criteria for 
a diagnosis of PTSD, but did indicate some mild partial 
symptomatology.  The examiner further noted that the veteran 
maintained full employment and that his mental status 
indicated that he could function at a relatively high level.  
The diagnosis was partial PTSD symptoms - mild, and alcohol 
dependence in full remission. A current Global Assessment of 
Functioning (GAF) score of 80 was assigned.  The highest GAF 
score in the past year was 85.

In a May 1997 letter the veteran was asked to submit 
additional evidence in support of his claim.  There was no 
response.

The veteran failed to report to a VA examination scheduled in 
March 1998.

In a June 1998, the veteran was asked to submit additional 
evidence in support of his claim. There was no response.

In August 2000, the veteran stated that he was treated for 
PTSD at the VA Medical Center in Salisbury, North Carolina.  
The RO requested the records in December 2000, June 2001 and 
August 2001.  No records were received.

The veteran was afforded another VA examination in October 
2001.  Therein, he complained that his PTSD symptoms were 
more severe.  He stated that he had nightmares 3-4 times per 
week.  He complained of anxiousness, and anxiety that was 
aggravated by hearing loud noises and automobile accidents.  
His temper flared at times, and he avoided TV programs 
associated with Vietnam or combat.  He had intrusive thoughts 
and flashbacks about once a month, precipitated by sudden, 
loud noises.  The veteran denied any suicide attempts but did 
report panic attacks.  He worked full-time as a truck driver.  
He lived by himself, had few friends, but did attend church.

Upon mental status examination, the veteran was alert and 
cooperative.  He answered questions and volunteered 
information.  There were no loosened associations or flights 
of ideas, and there were no bizarre motor movements or tics.  
His mood was pleasant and friendly, and his affect was 
appropriate.  There was no homicidal ideation or suicidal 
ideation.  His memory for remote and recent events was good.  
His insight and judgment both appeared adequate.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  The veteran experienced traumatic events in 
Vietnam, and experienced those events by way of nightmares, 
intrusive thoughts and occasional flashbacks.  He was 
anxious, hypervigilant, and easily startled.  The examiner 
noted that these problems had interfered with work and social 
activities and caused some distress.

The diagnoses were PTSD and alcohol abuse.  A current GAF 
score of 65 was assigned.  The examiner noted that the score 
represented mild to moderate symptoms.  The examiner further 
noted that the veteran was functioning very well in some 
areas and working full time, but seemed to be more socially 
isolated.  He was recommended to seek treatment.

VA outpatient treatment records for the period from March 
2002 to February 2003 do not show treatment for PTSD.

The veteran was afforded another VA examination in February 
2003.  Therein, he complained of nightmares seven or eight 
times per week.  He stated that he had flashbacks two or 
three times per month and had intrusive thoughts.  He was 
anxious, easily startled, and hypervigilant.  He was 
uncomfortable in crowds and was short tempered.  There was no 
suicidal ideation or panic attacks.  He worked full time as a 
truck driver and lived with his girlfriend.  He spent most of 
his time around the house but attended church.  He had a few 
friends but primarily participated in solitary recreational 
and leisure pursuits.

Upon mental status examination, the veteran was friendly, 
cooperative and volunteered information.  There were no loose 
associations or flight of ideas.  His mood was calm and 
affect appropriate. There were no delusions, hallucinations, 
ideas of reference of suspiciousness.  His memory to recent 
and remote events was unimpaired.  His insight, judgment and 
intellectual capacity all appeared to be adequate.  The 
diagnosis was PTSD. A current GAF score of 60 was assigned, 
representing moderate symptoms with few friends and some 
difficulty in social functioning.  Finally, the examiner 
opined that the GAF score assigned in 1993 was significantly 
higher than that assigned in 2001.

VA treatment records dated from 2003 through 2006 are 
negative for treatment of PTSD.  The veteran underwent VA 
psychiatric evaluation in January 2007.  At that time, he 
complained of having increased trouble sleeping with 
persisting nightmares and flashbacks.  He stopped working 
about four years earlier because of increasing psychiatric 
symptoms and had broken up with his girlfriend of 9 years 
because of irritability, difficulty tolerating stress, etc.  
He continued to have difficulty with flashbacks on a weekly 
basis, as well as nightmares almost nightly, if not more.  He 
continued to have an increased startle response, 
irritability, hypervigilance, avoidance of and exaggerated 
response to trauma-related triggers, and increased social 
isolation.  He stated that he had been having more trouble 
with depression as well, but that this was only somewhat 
associated with PTSD symptoms.  He stated that his main 
depression had to do with increasing difficulties with health 
and family stresses.  

The veteran denied any inpatient or outpatient psychiatric 
treatment, except for a brief period of time when he saw a 
psychiatrist.  He denied current psychotropic medication.  He 
had sleep medications, but they had not helped.  He was 
currently unemployed and stopped working because of symptoms 
associated with PTSD.  He basically had no friends, except 
for one female friend he saw on occasion, and he had 
deteriorating health and increasingly restricted recreational 
and leisure pursuits.  

On examination, the veteran was alert, oriented, and 
cooperative.  There were no signs of a thought disorder, 
loosened associations, flight of ideas, ideas of reference, 
or any other signs of psychosis.  He was dressed 
appropriately, and there were no involuntary movements in 
evidence.  His mood was somewhat constricted, and his affect 
was overall flat.  He appeared somewhat depressed.  He 
admitted to trauma-related flashbacks, nightmares, intrusive 
thoughts, avoidance of and exaggerated response to trauma-
related triggers, hypervigilance, etc.  The veteran denied 
suicidal or homicidal ideation or intent.  He was oriented 
times three.  His general fund of information appeared 
adequate.  He had some moderate difficulty with attention and 
concentration, but the etiology of this was unclear.  He 
could not spell the work "desk" or "bread" backwards.  He 
could only recall three digits backward and five digits 
forward.  He could only recall one of three items after three 
minutes.  He stated that he felt that his overall level of 
attention and concentration had been worsening over the past 
few years.  

The final diagnoses included PTSD and depressive disorder 
(not significantly connected with this PTSD).  His GAF score 
was 50.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

In this case, by assigning an initial 10 percent evaluation 
followed by a 50 percent evaluation in October 2001, the RO 
has essentially assigned staged ratings for the veteran's 
PTSD.

The initial rating of 10 percent is effective since October 
1992.  Notably, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (2001)).  
The new criteria for evaluating psychiatric disabilities were 
codified at the newly designated 38 C.F.R. § 4.130.  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

As the RO has considered both the former and revised 
criteria, there is no due process bar to the Board doing 
likewise, applying the more favorable result, if any.

Prior to November 7, 1996, the veteran's service-connected 
PTSD is evaluated using criteria from the general rating 
formula for psychoneurotic disorders.  38 C.F.R. § 4.132, DC 
9411 (1996).  Under this formula, a noncompensable (0 
percent) evaluation was warranted when there are 
psychoneurotic symptoms which may somewhat adversely affect 
relationships with others but do not cause impairment in 
working ability; a 10 percent evaluation was warranted when 
less the disability is less than the criteria for a 30 
percent, with emotional tension or other evidence or anxiety 
productive of mild social and industrial impairment; a 30 
percent evaluation was assigned upon a showing of a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms were to have resulted in such a reduction in 
initiative, flexibility, efficiency and reliability levels so 
as to produce definite social impairment.  An evaluation of 
50 percent disabling was available where the psychiatric 
disability was manifested by a considerably impaired ability 
to establish or maintain effective or favorable relationships 
with people and considerable industrial impairment by reason 
of psychoneurotic symptoms reducing reliability, flexibility, 
and efficiency levels.  An evaluation of 70 percent disabling 
was available where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Finally, the 
maximum evaluation of 100 percent disabling was available 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  Id.

The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree", and 
representing a degree of social and industrial inadaptability 
that is "more than moderate, but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).

The Notes following these criteria emphasized that social 
impairment per se could not be the basis for evaluating 
service-connected PTSD, more than minor alterations of mood 
were required for a compensable evaluation, and vague 
complaints were not to be erected into a concept of 
conversion disorder.  Finally, these Notes provided that only 
one compensable evaluation could be assigned representing the 
major degree of disability where the disability resulted in 
separate organic and psychological or psychoneurotic 
diagnoses.  See 38 C.F.R. § 4.132, DC 9411 (1996).

Under the revised criteria for evaluating psychiatric 
disabilities, effective November 7, 1996, mental disorders 
are evaluated based on the level of occupational and social 
impairment and the presence or absence of symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks.  See 38 C.F.R. § 4.130, DC 9411 (2006).

An evaluation of 50 percent disabling is available under the 
new criteria where the veteran exhibits occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

An evaluation of 70 percent disabling is available where the 
veteran demonstrates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, intermittently illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.

Finally, the maximum compensable evaluation of 100 percent 
disabling is available where the veteran has total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform the activities of daily 
living (including maintenance of minimum personal hygiene), 
disorientation as to time or place, and memory loss for the 
names of close relatives, the veteran's own occupation, or 
his own name.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].

GAF scores ranging between 81 to 90 reflect absent or minimal 
symptoms ( e.g. mild anxiety before an exam), good 
functioning in all areas interested an involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Following a review of all pertinent medical evidence of 
record in light of the above criteria, the Board finds that 
since the 1992 effective date of the grant of service 
connection, but prior to October 11, 2001, the award of an 
initial 10 percent evaluation was appropriate.  The veteran's 
PTSD was then characterized by the veteran's subjective 
complaints of frequent nightmares, daily intrusive thoughts, 
flashbacks, and irritability.  Objective testing, however, 
revealed that the veteran might be exaggerating his 
symptomatology.  The examiner characterized the veteran's 
partial PTSD symptoms as mild.  There was no evidence of 
industrial impairment.  This symptomatology is consistent 
with a 10 percent evaluation under either the former criteria 
(reflecting impairment that is mild) or the revised criteria 
(reflecting occupational and social impairment due to mild or 
transient symptoms).

During this period, however, the preponderance of the 
evidence is against the assignment of at least the next 
higher 30 percent rating.  In this respect, while the veteran 
was prone to nightmares and intrusive thoughts of Vietnam, 
there was no objective evidence of definite industrial 
impairment.  Moreover, while the veteran complained of 
chronic sleep impairment, the evidence does not show that 
such resulted in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Thus, the symptoms shown did not approximate the 
criteria for a 30 percent or higher evaluation under either 
the former or revised rating criteria for evaluation of PTSD.

GAF scores assigned prior to October 11, 2001 likewise 
provide no basis for assignment of any higher evaluation 
during this time frame.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the examiner in January 1993 assigned a GAF 
scores ranging from 80-85.  Although, the GAF score was 
assigned prior to the first printing of the DSM-IV, the score 
assigned, in and of itself, does not support the assignment 
of a disability evaluation greater than 10 percent.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent prior to October 
11, 2001.  As such, the benefit-of-the-doubt doctrine is not 
for application during this time period.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

For the period commencing October 11, 2001, the veteran's 
PTSD is characterized by frequent nightmares, flashbacks, 
anxiety, and hypervigilance.  Records dated during this 
period reflect that while he was working full time as a truck 
driver in 2001 and 2003, he was no longer working at the time 
of exam in 2007.  He indicated that he stopped working 
because of PTSD symptoms.  Additionally, he said that he had 
broken up with his long time girlfriend due to irritability 
and stress.  The Board notes that throughout this period from 
October 2001, there has been no vidence of any memory 
impairment, delusions, hallucinations, impaired insight, 
neglect of personal appearance or near continuous panic.  It 
is acknowledged that he has shown some degree of social 
isolation throughout.  

The Board concludes that the veteran's symptomatology does 
not more nearly approximate the criteria for a 70 percent 
evaluation under either the former or revised rating criteria 
for the period commencing on October, 11, 2001.  The degree 
of impairment to warrant a rating in excess of 50 percent is 
simply not demonstrated.  The depth of severity and 
persistence of symptoms more nearly approximates the 50 
percent rating pursuant to the DC, in effect both prior to an 
after November 1996.  

Similarly, the veteran's GAF scores, ranging from 50 to 65 do 
not support the assignment of a rating greater than 50 
percent.   The VA examiner in October 2001 commented that the 
GAF score represented "mild to moderate" symptoms, while the 
February 2003 VA examiner commented that the GAF score 
represented "moderate" symptoms.  Current GAF scores 
correspond to "serious" symptoms, although it is noted that 
the veteran does not exhibit such symptoms as suicidal 
ideation, severe obsessional rituals, or frequent shoplifting 
which are symptoms often noted pursuant to this score.  As 
such, the GAF scores assigned do not support the assignment 
of a rating greater than 50 percent.

Finally, the Board notes that at no point does the record 
present evidence sufficient to invoke the procedures for 
assignment of any higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 10 and 50 percent ratings).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.




ORDER

Entitlement to an initial rating higher than 10 percent prior 
to October 11, 2001, for PTSD is denied.  

Entitlement to an initial rating higher than 50 percent for 
PTSD on and after October 11, 2001, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


